DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 12/8/2021.

Election/Restrictions
Claims 11 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2020.
Response to Arguments
	All of Applicant’s arguments filed 12/8/2021 have been fully considered.  
Applicant discussion regarding the legal standard of obvious to try is not persuasive as Applicants have simply stated the standards but have not made specific arguments regarding the examiner’s rejections.
Applicant remarks that the instant invention resolves a long-standing but unmet problem.  Applicant remarks that https://www.fhi360.org/projects/development-biodegradable- contraceptive-implant shows that there is a need for a biodegradable implant - especially with those with limited financial resources and access to medical care. Note that the technology claimed herein is one of the projects funded by the Gates Foundation to address this long standing problem. Note also that the difficulty is in going from a non-biodegradable implant to a biodegradable implant, with linear non-burst release for one to two year duration. 
This is not persuasive, while the references do express a desirability for a biodegradable implant, Applicant remarks “ the difficulty is in going from a non-biodegradable implant to a biodegradable 
	Applicant further remarks “See also NIH funding to solve this problem, from almost 20 years ago, which had not produced an alternative.  See also enclosed Manoukian, et al. J. App Polym Sci 135(14) (2018) paper showing the best that could be achieved with biodegradable microsphere injectable formulations was 120 days of release, with initial burst release, and non-linear release kinetics dependent on drug loading (Fig. 7, text)”
	This is not persuasive as the purpose of the study was to develop a biodegradable implant comprising PLA or PLGA and Manoukin used PCL and while Manoukin only achieved 120 day of release, as evidenced by US2009/0130176, PCL, PLGA, PLA, PLA, etc can be used to formulated implantable devices for drug release of one year or more than one year (claim 26 and [0032]), thus it was clear in the art before the effective filing date that biodegradable implants for drug release for over 1 year can be formulated.
	Applicant also refers to Medscape review and noted that problems still remain.  
Applicant’s argument against long felt need are not persuasive.  A prong of long felt need is not only that there was a need, but that no one else had solved the problem and as evidenced by Medscape there were ongoing clinical trials to test biodegradable implants and pellets and a composition in clinical trials is presumed to work.  Furthermore, Ma discloses a study who goal was to develop a biodegradable levonorgestrel implants that could provide effective contraception for 2 years and the data obtained concluded that the implant was suitable for this purpose and the empty capsules degraded and were excreted from the body, thus clearly showing there was no unresolved need to develop biodegradable implants.  Furthermore, there is no evidence that if persons skilled in the art who were presumable 
	Applicant remarks that there was an inability to Predict Efficacy of Claimed poly(o)-pentadecalactone-co-p-dioxanone) from prior art polyhydroxyacid polymers  as PLGA, PLA and PGA are quite different from the claimed polymers and their degradations times were at most 18 weeks.
	This is not persuasive, as evidenced by US2009/0130176, PCL, PLGA, PLA, PLA, etc. can be used to formulated implantable devices for drug release of one year or more than one year (claim 26 and [0032]) which then degrade in the body [0020].
	Applicant remarks regarding Fig. 11 are not persuasive as the instant claims do not require a specific release profile.  Furthermore, the figure 11 reproduced by Applicant does not correspond to the fig. 11 from the drawing filed 4/24/2019.
	Regarding the DeGraafe reference, Applicant argues, in summary, that DeGraafe does not describe the use of biodegradable polymers, nor leads one to the claimed class of polymers and does not lead to the selection of a device wherein the drug is only in the coating and not the core. DeGraafe also does not provide linear release, but shows an initial burst release.
	This is not persuasive as Applicant is arguing the reference individually when the rejection is based on a combination of references.  Furthermore, DeGraafe specifically teaches embodiments wherein there is a non-medicated core having coated onto this the claimed core layer, thus teachings a device wherein the drug is only in the coating and not the core (Pg. 10).  Furthermore, the instant claims do not require a linear release profile.
	Applicant argues that Liu nanoparticles were tested for short term release and there were no studies on long term release and no implants were made, nor was there any testing of its mechanical properties. Applicant remarks the prior art does not mention any mechanical properties such as flexibility and strength.
	This is not persuasive as Liu teaches many advantages and benefits of using the claimed polymer which provides a skilled artisan with a motivation to select the claimed polymer for use. Regarding the release studies, while Liu teaches continuous release for 20-60 days the prior art makes teaches the 
	Applicant remarks that the teachings of DeGraafe and Liu do not lead a skilled artisan to 1) substitute a biodegradable polymer for a non-biodegradable one; 2) substitute polymers that are not thermoplastic and 3) expected the substitution would work and also avoid burst release, provide 12-24 months release and have the structure necessary to be an implant.
	This is not persuasive, as discussed below as the rejection is based on formulating a new and improved implant comprising the claimed polymer to overcome the shortcoming discussed in the prior art, such as Ma.  Liu teaches that the claimed polymer is able to completely degrade in the body and its end product pose minimal health risk, thus providing a skilled art with the motivation to use a biodegradable polymer instead of a non-biodegradable polymer with a reasonable expectation of success.  While DeGraafe teaches thermoplastic polymers teaches the active to remain in their solid (crystalline) state as they have a poor solubility in the polymer, DeGraafe also teaches that crystallinity can be maintained by requiring a relatively high load in the polymer matrix (pg. 13).  Regarding the requisite structure to be an implant, Liu teaches that the polymer can be implanted subcutaneously and are suitable for use as bioresorbably sutures and other medical devices, thus it necessarily has the structure of an implant.
Applicant argues that the purpose of the claimed invention was to replicate the desirable properties of Jadelle but with a biodegradable polymer which was impossible with any of the polymer described in the prior art and nothing in Ma or Jadelle lean one to want to replace the non-biodegradable materials with biodegradable materials.
	This is not persuasive as the rejection is based on formulating a new and improved implant comprising the claimed polymer to overcome the shortcoming discussed in the prior art, such as Ma.  Liu 
	Applicant remarks that Gaudriault does not make up for the deficiencies of the above references.
	This is not persuasive for the same reasons already discussed above.
	Applicant remark that none of the cited art enables the claimed invention.
It is well established that a reference is presumed to have an enabling disclosure barring evidence to the contrary (see MPEP 2121).  It is the burden of the applicant to submit evidence showing that the disclosure of the reference below is not enabling for creating the claimed implant.  Applicant arguments are more than allegations that find support neither in technical reasoning nor in evidence of record.
Applicant remarks that as demonstrated by the further long term data shown above, in addition to what is in the application, the results of these implants are extraordinary in the field of drug delivery.
This is not persuasive as the data demonstrated in the response is not being compared to the closest prior art, furthermore, it is noted that Applicant bears the burden of explaining the proferred data and establishing that the results are unexpected and significant.
Applicant remarks that the prior art teaches away from the use of biodegradable devices, but provides no evidence to support their assertion.
	Applicant remarks that even if the references would have lead a skilled artisan to the claimed invention, there is no expectation of success.
This is not persuasive as discussed below One of skill in the art would have a reasonable expectation of success as Liu teaches that poly(PDL-co-DO) can be implanted subcutaneously and Ma teaches that biodegradable implants comprising levonorgestrel are advantageous and Applicant have not provide any evidence that the examiner’s conclusion is erroneous.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3-9 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over De Graafe (WO 2009/036999), Liu (Biomaterial, 32:6646-6654, 2011), Ma (Contraception 74 (2006) 141– 147) and Jadelle Prescribing Information. The Liu reference is cited on the IDS filed 8/29/2019.
De Graafe teaches a drug delivery system comprising at least one compartment, which
comprises:
a drug-loaded thermoplastic polymer core layer;  
a drug-loaded thermoplastic polymer intermediate layer – reading on coating; and 
a non-medicated thermoplastic polymer skin covering the intermediate layer – reading on shell;   wherein said core layer is loaded with crystals of a first compound, in particular a pharmaceutically active compound, and wherein said intermediate layer is loaded with crystals of a second compound, in particular a pharmaceutically active compound.
It is noted that the layer (i) and (ii) reads on coating layer as claimed.
De Graafe further teaches that an additional non-medicated core is covered by the core layer, reading on “having in the coating, but not the core… contraceptive agent.”
De Graafe teaches that the drug delivery system is formulated for the release of the active substance, wherein the system releases the active substances in a substantially constant ratio over a prolonged period of time (Pg. 1), De Graafe further defines prolonged period of time for an implant to embrace between 7 days and 5 years (Pg. 20).
Regarding claims 4-5: De Graafe teaches the first active agent to be a progesterone, such as levonorgestrel (Pg. 24) and exemplifies its use (Pg. 40).
Regarding claim 9: De Graafe teaches that the drug delivery system can be substantially ring-shaped forms, such as rod-shaped implants (Pg. 14) and teaches that implants are suitable for contraceptive use and may be more convenient as they can remain in the body for several years.
Regarding claim 7: De Graafe teaches the implants to be introduced subcutaneously (Pg. 20).
De Graafe teaches that the same polymer can be used for the core, the intermediate layer and the skin (Pg. 17).  De Graafe also teaches that the drug delivery system is removed after about 22 to about 365 days (Pg. 22).
However, De Graafe does not teach the polymer to be the polymer as recited by instant claims 3 and 13.
Liu discusses the biodegradation, biocompatibility and drug delivery using poly(ω-pentadecalactone-co-p-dioxanone) (poly(PDL-co-DO)) copolyesters having up to 69 mol% of DO units, which embraces amounts of “greater than 0 to 69%), which overlaps with the claimed range of 20-60 mol% and 39-50%. Table 1 exemplified a copolymer having 42mol% of DO, 58mol% of PDL and a Mw of 52800.  The n value is calculated to be 217.19 and the M value is calculated to be 121.3.

Ma discusses biodegradable levonorgestrel-releasing implants.  Ma discloses that nearly 10million women having used subdermal contraceptive implants, such as Norplant, Jadelle and Implanon, over the past three decades.  However, the implants mentioned above may have one or more disadvantages such as these implants are all made of nonbiodegradable polymers that have to be taken out surgically after the completion of drug release. The retrieval operation is much more traumatic than the original insertion.  This is one driving forces to advance technology toward new implant designs that will eliminate the need for device retrieval (Pg. 141).
Ma further teaches the preparation of subcutaneous implants comprising levonorgestrel.  The levonorgestrel was loaded into 2 year contraceptive implants in amounts ranging from 4.8-40mg.  The data shows that the use of greater concentration resulted in less frequency of birth.
Jadelle teaches subcutaneous implant comprising levonorgestrel wherein two implants each containing 75mg of levonorgestrel are inserted subdermally for a total dose of 75mg.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of De Graafe with those of Liu and Ma.  One of skill in the art would have been motivated to use the copolyester of Liu, poly(PDL-co-DO), in the subcutaneous implant taught by De Graafe to create a new and improved implant, by substituting the non-biodegradable thermoplastic polymers, and use poly(PDL-co-DO), a biodegradable polymer in its place.  A skilled artisan would have been motivated to formulate this new implant as Liu teaches 
One of skill in the art would have also recognized that subcutaneous implants comprising levonorgestrel which are intended to be used for extended periods of time can comprise levonorgestrel in amounts ranging from 4.8-40mg and 75mg (as taught by Jadelle) and the use of higher amounts led to decreased frequency of birth, thus a skilled artisan would recognize that levonorgestrel could be used in the taught amounts and would have also been motivated to modify the amounts of levonorgestrel used to obtain a desired effect based on the subject to which the composition is administered (rats vs. humans).
Regarding “effective amounts of contraceptive agent to prevent pregnancy for over a period of 12 months to 24months,” the prior art makes obvious the use of the elected copolymer comprising the elected contraceptive agents in the claimed amounts, therefore, the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent factual evidence to the contrary.
While the prior art doesn’t specifically teach the polymer to degrade after release of the agent, the prior art teaches the elected copolymer and as a compound and its properties are inseparable the claimed copolymer and the copolymer of the art would have the same degradation properties.

Claims  1, 3-9, 10, 12, 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over De Graafe (WO 2009/036999), Liu (Biomaterial, 32:6646-6654, 2011), Ma (Contraception 74 (2006) 141– 147) and Jadelle Prescribing Information, as applied to claims 1, 3-9 and 12-14 above, and further in view of Gaudriault (US 2015/0150987).

Gaudriault discloses biodegradable drug delivery systems and teaches that levonorgestrel can be present in amounts ranging from 10-20% (Abs and [0161]).
While the above reference do not teach the drug loading of the implant, one of skill in the art would have been motivated to formulate the implant made obvious above to have a levonorgestrel drug content of 10-20% based on the total weight of the implant as its prima facie obvious for a person of ordinary skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulating an implant comprising levonorgestrel. One of skill in the art would have a reasonable expectation of success as the prior art references teach implants comprising levonorgestrel.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613